Citation Nr: 0815147	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  05-20 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), evaluated as 30 percent disabling 
through September 26, 2007 and as 70 percent disabling 
beginning on September 27, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and a friend


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to October 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.  Following a June 2006 Travel 
Board hearing, the Board remanded this case for additional 
development in August 2007.  

In a November 2007 rating decision, the Appeals Management 
Center in Washington, DC (AMC) increased the evaluation for 
PTSD from 30 percent to 70 percent, though effective as of 
August 26, 2007.  Both evaluations thus remain at issue on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In July 2007, the veteran applied for service connection for 
type II diabetes mellitus as secondary to Agent Orange 
exposure in Vietnam.  The claims file does not reflect that 
this matter has been adjudicated to date, and it is 
accordingly referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the AMC.  VA will notify 
the veteran if further action is required.


REMAND

Initially, the Board is aware that this case has been the 
subject of a prior remand and observes that the specific 
development requested at that time, namely a contemporaneous 
VA psychiatric examination, has been accomplished in full.  
That notwithstanding, lay and medical evidence recently added 
to the claims file reflects that further evidentiary 
development is necessary pursuant to 38 C.F.R. § 3.159(c)(2).

First, in August 2006, the veteran furnished a copy of a 
recent Social Security Administration (SSA) decision granting 
retirement benefits and asserted that SSA had granted him 
"full disability for s/c wounds & PTSD."  No efforts have 
been made to date to obtain any medical documentation 
corresponding to the SSA grant, however.  Notably, as the 
veteran's current evaluation for PTSD is at 70 percent, and 
as total occupational and social impairment is a basis for an 
increase to 100 percent, any existing SSA documentation could 
well be pertinent to the claim at hand.  Further efforts to 
obtain such documentation are therefore required, pursuant to 
38 C.F.R. § 3.159(c)(2).  See also Baker v. West, 11 Vet. 
App. 163, 139 (1998) (VA's duty to assist includes obtaining 
SSA records when the veteran reports receiving SSA disability 
benefits, as such records may contain relevant evidence).  

In the same month, the Detroit VARO received a signed 
statement from a VA clinical psychologist confirming that the 
veteran was "currently" receiving treatment on an 
outpatient basis at the VA Medical Center (VAMC) in Battle 
Creek, Michigan and that such treatment included individual 
psychotherapy as well as medication management and education 
for PTSD.  A review of the claims file indicates records of 
psychiatric treatment from this facility through September 
2005.  The RO has since obtained treatment records VA dated 
from February 2006 through May 2007; these records, however, 
were requested from the Grand Rapids, Michigan Community 
Based Outpatient Clinic in conjunction with a claim 
concerning diabetes mellitus and do not include any 
documentation of psychiatric or other mental health 
treatment, other than a list of medications and intermittent 
references to a depressive disorder.  As with the SSA 
records, any VA records corresponding to recent PTSD 
treatment at the Battle Creek VAMC are relevant to the claim 
at hand, and efforts must be made to obtain such records 
pursuant to 38 C.F.R. § 3.159(c)(2).  See also Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

Of particular note to the Board is the fact that this case 
arose from a rating decision addressing an existing 
evaluation, rather than an initial grant of service 
connection.  Cases involving existing evaluations are subject 
to the decision of the United States Court of Appeals for 
Veterans Claims (Court) in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  In that case, the Court required specific 
notification duties in increased evaluation cases, where a 
worsening had been alleged.  In this case, the letters from 
the RO have not focused on the specific rating criteria and 
symptoms to warrant a higher evaluation.  Given that other 
evidentiary development is required in this case, the Board 
finds that it would be helpful for the veteran to be 
furnished a further VCAA letter fully in line with the 
requirements of Vazquez-Flores on remand.

Finally, the Board notes that the veteran's September 2007 VA 
examination report raises a question as to whether his PTSD 
precludes him from securing and following a substantially 
gainful occupation, given that he has indicated that the 
disability has prevented him from working.  The Board thus 
finds that a claim for a total disability evaluation based on 
individual unemployability (TDIU) has been reasonably raised, 
and the criteria of 38 C.F.R. § 4.16(a) will need to be 
addressed in tandem with the underlying issue when this case 
is readjudicated on remand.  See Norris v. West. 12 Vet. App. 
413, 417 (1999); see also Colayong v. West, 12 Vet. App. 524, 
531 (1999) (there "are several avenues through which an 
appellant may obtain a 100% disability rating").

Accordingly, the case is REMANDED for the following action:

1.  The veteran must be issued a letter 
explaining to him the relative duties of 
VA and a claimant in developing the 
evidence to substantiate an increased 
evaluation claim.  Pursuant to Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), 
it is essential that: (1) this letter 
notify the veteran that to substantiate 
an increased evaluation claim he must 
provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on his 
employment and daily life; (2) to the 
extent that the diagnostic code under 
which he is rated contains criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by demonstrating a noticeable 
worsening or increase in severity of the 
disability and the effect of that 
worsening has on his employment and daily 
life (such as a specific measurement or 
test result), the Secretary must provide 
at least general notice of that 
requirement to him; (3) he must be 
notified that, should an increase in 
disability be found, a disability rating 
will be determined by applying relevant 
diagnostic codes (with the criteria of 
38 C.F.R. § 4.130, Diagnostic Code 9411 
set forth in the letter); and (4) the 
notice must also provide examples of the 
types of medical and lay evidence that he 
may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to 
increased compensation.  

2.  The Battle Creek VAMC must be 
contacted, and all records of treatment 
of the veteran dated since September 2005 
must be requested.  All records obtained 
pursuant to this request must be included 
in the veteran's claims file.  If the 
search for such records has negative 
results, documentation to that effect 
should be included in the claims file.

3.  All records of medical treatment 
corresponding to the SSA's August 2006 
grant of benefits must be requested.  All 
records obtained pursuant to this request 
must be included in the veteran's claims 
file.  If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

4.  After completion of the above 
development, the veteran's claim for an 
increased evaluation for PTSD, evaluated 
as 30 percent disabling through September 
26, 2007 and as 70 percent disabling 
beginning on September 27, 2007, should 
be readjudicated.  This readjudication 
must include consideration under 
38 C.F.R. § 4.16(a), as the record 
reflects that the veteran has reasonably 
raised a claim for TDIU.  If the 
determination remains less than fully 
favorable to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



